Oo wa IN HD A BP W NO

dN bp pp PH NH HN KP HP HN HK HR KR HF KF Fr OF S|
OO a HD OW BP WO NY K§ OD BO WAN HD NH BPW NY KF OS

 

 

Case 3:21-cr-01299-BAS Document 39 Filed 06/17/21 PagelD.44 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 3:21-CR-1299-BAS

Plaintiff,
Vv. JUDGMENT AND ORDER GRANTING

THE UNITED STATES’ MOTION TO

ANTONIO CANDIDO-FILHO, DISMISS WITHOUT PREJUDICE

Defendant.

 

 

The United States’ Motion to Dismiss the Indictment (ECF No. 38) is hereby
GRANTED. The Indictment is DISMISSED without prejudice.

 

 

IT IS SO ORDERED.
DATED: _ &~ [y-a! LUM ha \7
HON’ CYNTHIA BASHANT
District Judge

 
